Case 17-11213 Doc 824 Filed 03/09/20 Entered 03/09/20 16:18:19 Main Document Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                             CHAPTER 11

   FIRST NBC BANK HOLDING COMPANY,                                    CASE NO. 17-11213

          DEBTOR                                                      SECTION A

                                      NOTICE OF HEARING

           PLEASE TAKE NOTICE that, through undersigned counsel, First NBC Bank Holding
   Company, as debtor and debtor-in-possession (the “Debtor”), has filed the Objection to
   Misclassified Claim No. 51 Filed By Kinzler Plaintiffs [Doc. 822] and the Objection to
   Misclassified Claim No. 43 Filed By Oestreichers [Doc. 823] (collectively, “Objections”). A
   complete copy of said Objections can be requested from undersigned counsel or may be inspected
   via this Court’s official web site at www.lawb.uscourts.gov.

           PLEASE TAKE FURTHER NOTICE that a hearing on the Objections is scheduled
   before the Honorable John W. Kolwe, Chief Judge of the United States Bankruptcy Court, Western
   District of Louisiana, 800 Lafayette Street, Courtroom 5, Lafayette, Louisiana, on the 21st day of
   April, 2020, at 2:00 p.m. Any party opposing said Objections must file an objection or response
   with the Clerk of this Court no later than seven (7) days before the scheduled hearing and must at
   the same time serve a copy of the objection or response upon the undersigned counsel, and upon
   all other parties entitled to notice thereof in accordance with Local Rule 9014-1 (B).

          Baton Rouge, Louisiana, this 9th day of March, 2020.

                                                Respectfully submitted by:

                                                /s/ Barbara B. Parsons
                                                WILLIAM E. STEFFES (#12426)
                                                BARBARA B. PARSONS (#28714)
                                                The Steffes Firm, LLC
                                                13702 Coursey Boulevard, Bldg. 3
                                                Baton Rouge, Louisiana 70817
                                                Telephone: (225) 751-1751
                                                Fax: (225) 751-1998
                                                Email: bparsons@steffeslaw.com
                                                Counsel for Debtor
Case 17-11213 Doc 824 Filed 03/09/20 Entered 03/09/20 16:18:19 Main Document Page 2 of 4




                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                          CHAPTER 11

   FIRST NBC BANK HOLDING COMPANY,                                                 CASE NO. 17-11213

            DEBTOR                                                                 SECTION A


                                          CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a copy of the above and foregoing Notice of Hearing has been

   served upon all those entitled to receive electronic notice via this Court’s CM/ECF notification

   system, as shown below:

   Sam J. Alberts on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank sam.alberts@dentons.com

   Serajul Ferdows Ali on behalf of Interested Party United States of America/Treasury serajul.ali@usdoj.gov

   A. Brooke Watford Altazan on behalf of Creditor Committee Official Unsecured Creditors' Committee
   baltazan@stewartrobbins.com

   Wilbur J. (Bill) Babin, Jr. on behalf of Defendant Louis P. Ballero, Jr.
   babin@derbeslaw.com, derbeser72443@notify.bestcase.com

   Brian M. Ballay on behalf of Interested Party Directors and Former Directors Group
   bballay@bakerdonelson.com

   Jerry A. Beatmann on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank jay.beatmann@dentons.com

   Ward Benson on behalf of Interested Party United States of America on behalf of the Internal Revenue Service
   ward.w.benson@usdoj.gov, southern.taxcivil@usdoj.gov

   Nicholas H. Berg on behalf of Interested Party Lawrence Blake Jones nberg@reasonoverllc.com

   Brandon A. Brown on behalf of Creditor Committee Official Unsecured Creditors' Committee
   bbrown@stewartrobbins.com

   Aaron Brownell on behalf of Interested Party United States of America on behalf of the Internal Revenue Service
   aaron.c.brownell@usdoj.gov

   Christopher T. Caplinger on behalf of Creditor Lead Plaintiffs in Securities Class Action ccaplinger@lawla.com

   Edward Castaing, Jr. on behalf of Interested Party Ryan J. Ashton ecastaing@cclhlaw.com

   Robin B. Cheatham on behalf of Creditor Florida Parishes Bank cheathamrb@arlaw.com
Case 17-11213 Doc 824 Filed 03/09/20 Entered 03/09/20 16:18:19 Main Document Page 3 of 4




   Leo D. Congeni on behalf of Interested Party Doug Smith, derivatively and on behalf of First NBC Bank Holding
   Company leo@congenilawfirm.com

   Nancy Scott Degan on behalf of Interested Party Directors and Former Directors Group
   ndegan@bakerdonelson.com

   Eric J Derbes on behalf of Defendant Michael Lulich
   ederbes@derbeslaw.com, derbespacer@gmail.com;derbeser72443@notify.bestcase.com

   Jonathan Edwards on behalf of Interested Party Mary Beth Verdigets and Jonathan.Edwards@alston.com

   Elizabeth J. Futrell on behalf of Creditor David W. Anderson efutrell@joneswalker.com

   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee amanda.b.george@usdoj.gov

   Eric Goldstein on behalf of Interested Party U.S. Bank National Association, as Indenture Trustee
   egoldstein@goodwin.com, bankruptcy@goodwin.com;bankruptcyparalegal@goodwin.com

   Aaron Benjamin Greenbaum on behalf of Interested Party Mary Beth Verdigets aaron.greenbaum@pjgglaw.com

   Jan Marie Hayden on behalf of Interested Party Lawrence Blake Jones jhayden@bakerdonelson.com

   John Hite, III on behalf of Plaintiff Zurich American Insurance Company
   jhite@shmrlaw.com

   John M. Landis on behalf of Creditor Gregory St. Angelo jlandis@stonepigman.com

   Michael E. Landis on behalf of Creditor Renewal Capital Company, LLC mlandis@gamb.law

   Alysson Leigh Mills on behalf of Interested Party Ryan J. Ashton amills@fishmanhaygood.com

   L. Marlene Quarles on behalf of Interested Party Lawrence Blake Jones
   mquarles@dwyercambre.com

   Andrew M Reidy on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank areidy@lowenstein.com

   Ryan James Richmond on behalf of Creditor Committee Official Unsecured Creditors' Committee
   rrichmond@stewartrobbins.com

   Lacey E Rochester on behalf of Interested Party Directors and Former Directors Group
   lrochester@bakerdonelson.com

   David Rubin on behalf of Other Prof. Interested Party drubin@kswb.com

   Susan R. Sherrill-Beard on behalf of Interested Party U.S. Securities and Exchange Commission
   sherrill-beards@sec.gov

   Paul Douglas Stewart, Jr. on behalf of Creditor Committee Official Unsecured Creditors' Committee
   dstewart@stewartrobbins.com

   Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov

   R. Patrick Vance on behalf of Creditor David W. Anderson pvance@joneswalker.com
Case 17-11213 Doc 824 Filed 03/09/20 Entered 03/09/20 16:18:19 Main Document Page 4 of 4




   Stephen L. Williamson on behalf of Creditor Renewal Capital Company, LLC swilliamson@gamb.law

   Phillip A. Wittmann on behalf of Defendant Gregory St. Angelo pwittmann@stonepigman.com

           I further certify that a copy has been served on all those shown on the attached mailing list,

   by depositing same in the United States Mail, postage prepaid and properly addressed, including

   the following claimants:

   Lead Plaintiffs/Securities Class Action
   c/o Christopher T. Caplinger
   601 Poydras Street, Suite 2775
   New Orleans, LA 70130

   David and Tiffany Oestreicher
   307 Exchange Alley
   New Orleans, LA 70130-2276

           Baton Rouge, Louisiana, March 9, 2020.

                                          /s/ Samantha J. Chassaing
                                            Samantha J. Chassaing
